Citation Nr: 1038007	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  00-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected lateral meniscus tear 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a Board video conference hearing in May 2002.  The 
Board remanded this matter for further development in March 2004,  
May 2006 and May 2008.

The Board notes that the Veteran submitted additional evidence to 
the Board in August 2010 that was not reviewed by the RO.  In a 
September 2010 brief, the Veteran's representative waived RO 
consideration of this evidence. 


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
active duty service nor is it causally related to or has it been 
aggravated by the Veteran's service-connected lateral meniscus 
tear of the right knee. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
Veteran's active duty service, nor is it proximately due to or 
the result of the Veteran's service-connected lateral meniscus 
tear of the right knee.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in November 2002, April 2004, May 2006 and 
May 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the rating decision was issued prior to enactment of 
the VCAA.  Although the VCAA notices were provided after the 
initial decision, the deficiency in the timing of these notices 
was remedied by readjudication of the issues on appeal in 
subsequent supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the May 2006 and May 
2008 letters gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records, hearing testimony and a VA examination report.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in August 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is claiming service connection for low back 
disability as secondary to his service connected lateral meniscus 
tear of the right knee.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board also notes that a revised version of 38 
C.F.R. § 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede aggravation 
of a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of severity 
is established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any aggravation.  

Service treatment records are silent with respect to any 
complaints of low back pain or injuries to the low back.  An 
August 1963 service examination prior to discharge showed that 
the spine was clinically evaluated as normal.  Further, his 
contemporaneous medical history was also silent with respect to 
any low back problems and the Veteran denied any significant 
medical or surgical history.  

After service, in May 1998, the Veteran underwent an examination 
for the Texas Rehabilitation Commission.  The Veteran reported 
generalized right knee and low back pain.  He stated that he had 
symptoms since 1963 that occurred while in service.  Examination 
and x-ray of the lumbar spine were normal.  The diagnosis was low 
back pain of undetermined etiology.  

In December 1999, the Veteran filed his current claim for low 
back disability as secondary to his service-connected right knee 
disability.  In January 2000, the Veteran underwent a VA 
examination.  The claims file was reviewed.  It was noted that 
the Veteran was employed as a construction foundation worker 
during which time he did a lot of walking, bending, stooping, 
lifting 50 pound objects and crawling.  Examination revealed that 
the Veteran walked with a relatively slow gait using a cane.  
After examining the Veteran, the examiner indicated that he was 
unable to identify any significant joint disease of the Veteran's 
lower back that he could attribute as being directly related to 
his right knee condition.  He indicated that the complaints 
appeared to be more myofascial in nature.  He concluded that the 
majority of the Veteran's complaints related to his back could 
certainly be accentuated secondary to the occupational 
activities.  

At the May 2002 Board hearing, the Veteran testified that he wore 
a back brace prescribed by a VA medical doctor.  He stated that 
he experienced low back pain associated with his right knee.  He 
also indicated that his orthopedic doctor had stated that his 
back problems were contributed to by his right knee disability.   
He also provided that all of his treatment was with VA.   

VA treatment records have also been associated with the claims 
file and reviewed.  The records showed continuing complaints of 
back pain.  A March 2002 x-ray of the lumbar spine was normal.  
However, a February 2003 MRI suggested small disc bulges at L4-5 
and L5-S1.  An impression of minimal disc disease was given.  An 
August 2009 VA x-ray was done because the Veteran had increased 
low back pain after a fall.  The x-ray showed multilevel 
thoracolumbar degenerative bony and disc disease.  

In support of his claim, the Veteran has submitted October 1999, 
July 2007, July 2008 and February 2009 private opinions from Leo 
K. Edwards, Jr. M.D., who was identified as the Veteran's 
treating physician.  The October 1999 opinion stated that the 
Veteran's right knee problems had resulted in increasing 
disability due to development of pain in the right ankle and 
lower back.  It was further noted that the Veteran now required a 
brace for support and utilized a cane for ambulation.  The July 
2007 opinion indicated that the long standing process having to 
do with the right knee had resulted in development of problems 
with his ankle.  He continued that the cumulative effect of all 
of this had resulted in an unsteady gait, which had resulted in a 
disc bulging at L4-5 and L5-S1.  Since he had no other 
circumstances which could have caused this problem, there was a 
greater than 50 percent chance that the Veteran's back disability 
was caused by his knee and ankle problems.  The July 2008 opinion 
simply restated the July 2007 opinion.  The February 2009 opinion 
basically indicated that the Veteran's right knee, gout and L4-5 
and L5-S1 disc disease were causing secondary degeneration 
changes in his ankles.  

The Veteran was afforded a VA examination in August 2008 by a 
medical doctor.  The claims file was reviewed.  The Veteran 
reported that he felt that his right knee had caused altered 
gait, which affected his low back condition.  He also stated that 
he had onset of back problem in service due to his work as 
military police, although there was no documented injury to back.  
The Veteran admitted that he did not get any help for his back 
and there was no documentation.  The examiner noted that the 
Veteran was involved in labor work for several years.  The 
Veteran stated that he had progressive back pain over the last 
years and reported problem with his back dates back to late 
1990s.  

After examining the Veteran, the examiner opined that any current 
low back disability was not caused by or a result of any injury 
in service.  There was no evidence of any spine injury in 
service.  The Veteran indicated back pain, but the nature of the 
back problem was not documented in service and the Veteran 
admitted as much.  In addition, there was no evidence of chronic 
back pain following separation from service either.  The examiner 
determined that the current condition was most likely related to 
the aging process and genetic predisposition.  Degenerative disc 
disease was part of the natural process of growing older because 
discs lose their flexibility, elasticity and shock absorbing 
characteristics.  The examiner also continued to discuss the 
changes that could occur during the aging process.  

The examiner also determined that the Veteran's low back 
disability was less likely as not (less than 50/50 probability) 
caused by or a result of the Veteran's service-connected lateral 
meniscus tear of the right knee because the Veteran's 
degenerative disc disease of the lumbar spine was related to the 
aging process and genetic predisposition.  There was no evidence 
that any knee condition would spread to the spine or cause 
arthritis of the spine due to altered gait and meniscal tear.  
The examiner then proceeded to give an in-depth summary of the 
functions of the meniscus and the causes and symptoms for tears.  
In response to the question concerning aggravation, she again 
opined that the Veteran's current low back disability was less 
likely as not (less than 50/50 probability) caused by or a result 
of the Veteran's service-connected lateral meniscus tear of the 
right knee.  The examiner rationalized that there was no evidence 
in medical literature that knee internal derangement would 
contribute or aggravate the degenerative disc disease of the 
lumbar spine.  The examiner concluded that the altered gait was 
not significant to cause aggravation of the spine.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review and of high 
probative value.  

Even though the Veteran has consistently claimed that his low 
back disability was due to his service-connected right knee 
disability, at the most recent examination, he indicated that he 
had low back problems in service.  The Board observes that when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Board acknowledges the Veteran's statements made to medical 
professionals that he experienced back pain in service.  However, 
medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above to this appeal, the 
Veteran is competent to report that he experienced back symptoms 
while in service.  He also is competent to report a continuity of 
such symptoms since service.  Nevertheless, the Veteran's current 
assertions of back problems in service are inconsistent with the 
overall evidence of record.  Service treatment records are silent 
with respect to any back complaints.  In his discharge service 
examination and medical history, the Veteran did not report any 
back problems.  The Board finds that it would be reasonable to 
assume that the Veteran would have reported any back problems at 
that time if he was in fact experiencing them.  Further, in 
February 1993, the Veteran filed an initial claim for service 
connection for unrelated disabilities.  At that time, he was 
silent with respect to any back problems related to service.  It 
would also be reasonable to assume that if the Veteran had back 
problems in service, he would have mentioned it when he filed his 
initial claim for service connection.  Moreover, significantly, 
in his hearing testimony and statements of record, the Veteran 
consistently attributed his back pain to his service-connected 
right knee disability.  Thus, any statements that he experienced 
back problems in service are inconsistent with these current 
assertions.  Given these inconsistencies, the Board must find 
that the Veteran is not a reliable historian, and, in turn, 
cannot be deemed credible with respect to the occurrence of any 
incident in service.  

Further, with the exception of reporting symptoms since service 
during the May 1998 private examination, the Veteran has not 
provided any other competent lay evidence of a continuity of 
symptoms since service.  Significantly, at the VA examination, he 
reported the onset of his back symptoms as occurring in the late 
1990s.  Further, the first lay assertions of back pain was during 
the 1998 private examination, which occurred 35 years after the 
Veteran's discharge from active duty service.  The Board finds 
that the Veteran would have reported continuing symptoms during 
this period if he was in fact experiencing them.  Moreover, the 
Veteran's claim at the VA examination that the onset of his back 
pain was in the late 1990s coincides with the timing of the May 
1998 private examination.  In other words, the evidence supports 
the finding that the actual onset was in the late 1990s.   
Accordingly, any assertions of pertinent symptoms since service 
are inconsistent with the overall record and the Veteran's other 
statements.  Accordingly, the Veteran cannot be deemed credible 
with respect to any assertions of continuing symptoms since 
service.    

Importantly, based on the medical evidence of record, service 
connection is not warranted under a direct theory of entitlement.  
There is no medical evidence of low back problems in service.  
Further, there is no competent medical evidence linking a current 
low back disability to service.  The August 2008 VA examination 
unequivocally found that the Veteran's low back disability was 
not related to service and rather it was due to the aging process 
and genetic predisposition.  Moreover, there is no evidence of 
arthritis within one year of service so the service incurrence of 
arthritis of the low back may not be presumed.  Further, the 
Board further finds it significant that the first post service 
medical evidence of a low back disability was in 1998, 
approximately 36 years after service, so there is no supporting 
medical evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be viewed 
as evidence weighing against the Veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, the Board 
must determine that service connection for low back disability 
under a direct theory of entitlement is not warranted. 

With respect to whether service connection is warranted under a 
secondary theory of entitlement, after weighing the evidence of 
record, the Board must find that the August 2008 VA examination 
with opinion is of higher probative value than the private 
opinions by Dr. Edwards and, thus, based on the VA examination, 
service connection is not warranted.  The VA examiner took a 
thorough history from the Veteran, performed a complete 
examination and reviewed the claims file.  The examiner also 
offered a detailed rational for her opinion that the Veteran's 
current low back disability was due to the aging process.  
Importantly, a January 2000 VA examination also determined that 
the Veteran did not have any significant joint disease of the 
Veteran's lower back that he could attribute as being directly 
related to his right knee condition, which further supports the 
findings at the August 2008 VA examination.  

Significantly, the opinions by Dr. Edwards do not appear to be 
based on a review of the Veteran's overall records and history, 
and there was no supporting medical rational given.  Rather, he 
simply indicated that the Veteran's low back disability could be 
due to his right knee condition because there was no other cause.  
However, he failed to address the Veteran's age and prior work 
history as a laborer.  Moreover, the RO requested authorization 
from the Veteran so that Dr. Edward's treatment records could be 
obtained, but the Veteran failed to respond.  The Board also 
finds it significant that Dr. Edwards indicated that the Veteran 
was a patient of his, but in his hearing testimony, the Veteran 
indicated that all of his treatment had been with the VA.  
Further, the Board notes that VA has not adopted the "treating 
physician rule."  White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  For the reasons explained above, again, the Board finds 
that the August 2008 VA examination has a higher probative value 
than Dr. Edward's opinions.  

We have also considered the Veteran's statements that he believes 
his low back disability is due to his service-connected right 
knee disability.  However, while the Veteran can report certain 
symptoms pertaining to the low back, given that the Veteran does 
not have any special medical expertise, the Board must find that 
the Veteran is not competent to give a medical opinion as to 
whether his low back disability is secondary to his service-
connected right knee disability.  Only a medical professional 
could render such an opinion.  Significantly, the VA examiner 
determined that the Veteran's low back disability was not caused 
by or aggravated by his service-connected right knee disability.  
Accordingly, the Veteran's assertions are outweighed by the 
highly probative VA examination, and the Board must find that 
service connection is also not warranted under a secondary theory 
of entitlement.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for service connection for low back disability 
under a direct and secondary basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability is not warranted.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


